Appeal from a judgment of the Supreme Court, Monroe County (David D. Egan, J.), rendered February 14, 2004. The judgment convicted defendant, upon a nonjury verdict, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a nonjury trial of manslaughter in the first degree (Penal Law § 125.20 [1]) in connection with the stabbing death of an acquaintance after a dispute arose between defendant and his friends and the victim and his friends. Contrary to defendant’s contentions, the verdict is not against the weight of the evidence (see generally People v Danielson, 9 NY3d 342, 348-349 [2007]; People v Bleakley, 69 NY2d 490, 495 [1987]), and the sentence is not unduly harsh or severe. Present—Scudder, P.J., Hurlbutt, Centra, Fahey and Peradotto, JJ.